DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,323,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the patent claims and are therefore obvious variant thereof. Claims 1 and 3-20 of the instant application is anticipated by patent claims 1-16 in that claims 1-16 of patent contain all the limitations of claims 1 and 3-20 of the instant application. Claims 1 and 3-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 11,323,184 in view of Magri et al (US 2015/0229410).
Claims 14-16 of U.S. Patent No. 11,323,184 disclose all of the subject matter as applied to claim 1 above. But, claims 14-16 of U.S. Patent No. 11,323,184 do not expressly disclose wherein the FEE tap weights are static at a power-up condition when a link is established.
However, Magri et al discloses a chromatic dispersion (CD) equalization system/method (Figures 1-2, 5-12 and 14-15 etc.), in which a Front-End Equalizer (FEE) (e.g, the FDE 14 or 42) comprising a set of FEE tap weights (electrical domain CD compensations “to form dispersion corrected samples”, it is obvious to one skilled in the art that the FDE has a set of tap weights), and FEE tap weights are static at a power-up condition when a link is established (Figures 5 and 7, initially a “static” “Known CD 52” is used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Magri et al with the claims 14-16 of the Patent so that a set of initial FEE tap weights can be conveniently obtained, then an iterative adjustment steps follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 8, and thus depending claims 9-20, recites the limitation “in response to a decision-directed tracking” (line 5 of claim 8). It is unclear what is tracked.
2). Claim 9 recites the limitation "the decision-directed tracking of channel rotations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Magri et al (US 2015/0229410) in view of Xu et al (Xu et al: “Chromatic dispersion compensation in coherent transmission system using digital filters”, Optics Express, Vol. 18, No. 15, 19 July 2010, pages 16243-16257) and Ishihara et al (US 2012/0070159).
1). With regard to claim 1, Magri et al discloses a chromatic dispersion (CD) equalization system (Figures 1-2, 5-12 and 14-15 etc.) comprising: 
a Front-End Equalizer (FEE) (e.g, the FDE 14 or 42) comprising a set of FEE tap weights (electrical domain CD compensations “to form dispersion corrected samples”, it is obvious to one skilled in the art that the FDE has a set of tap weights); and 
a Back-End Equalizer (BEE) (TDE 20 or 44) comprising a set of BEE tap weights ([0106] etc.) that are adjusted by an iterative least-mean-squared (LMS) error adaption ([0003] and [0106]-[0107] etc. “Reported solutions to this include delay tap sampling, minimum mean-squared error (MMSE) equalizer assisted by channel estimation from a training sequence, overlap frequency domain equalizer (OFDE) with a blind estimation algorithm operating in the time or frequency domain, and using time domain least mean square (LMS) adaptive filters”) and made available to the FEE that uses the BEE tap weights to adjust the FEE tap weights (the equalization loop 12 is used as a feedback scheme to adjust the FDE tap coefficients), the BEE outputting a data bit stream that has been equalized (the “Dispersion Compensated Samples” 48). 
Magri et al does not expressly indicate the tap weights in the FDE; however, first, as discussed above, the FDE performs dispersion compensation in electrical domain “to form dispersion corrected samples”, it is obvious to one skilled in the art that a type of sets of tap coefficients/weights are used in the processing unit to obtain the dispersion corrected samples”. Second, Xu et al discloses a chromatic dispersion compensation scheme (Figure 1 etc.), and the CD equalizer has a set of tap weights (page 16247); and LMS filter, which employed an iterative algorithm, is implemented (pages 16246-16247). Another prior art, Ishihara et al, also discloses that the CD compensation circuit (2304 in Figure 38 etc., [0223]) has a set of tap coefficients/weights (Abstract and claim 1 etc.), and Ishihara et al also discloses that feedback mechanism (Figure 38, from 2319 to 2304) can be used to adjust the CD compensation circuit (0226] and [0322]; also refer to Figures 21 and 23), and Least Mean Square algorithm also is used in the receiver ([0333]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Xu et al and Ishihara et al to the system/method of Magri et al so that the tap coefficients/weights of the first CD compensator/equalizer can be properly adjusted and then the total dispersion of the transmission line can be properly/accurately compensated.
2). With regard to claim 2, Magri et al and Xu et al and Ishihara et al disclose all of the subject matter as applied to claim 12 above. And the combination of Magri et al and Xu et al and Ishihara et al further discloses wherein the FEE tap weights are static at a power-up condition when a link is established (Magri: Figures 5 and 7, initially a “static” “Known CD 52” is used).
3). With regard to claim 4, Magri et al and Xu et al and Ishihara et al disclose all of the subject matter as applied to claim 12 above. And the combination of Magri et al and Xu et al and Ishihara et al further discloses wherein the FEE, in response to receiving from the BEE CD adaption error feedback data that is substantially free from polarization and phase control error (Magri: “compensated” samples are output. Xu: Figure 1 etc., the polarization and phase control error are processed. Ishihara: the output from the adaptive equalization circuit 2307, which is sent to demodulation circuit 2308 is substantially free from polarization and phase control error. [0310]-[0329], “updatae” and “compensated” results), generates CD-equalized data (CD compensated).
4). With regard to claim 6, Magri et al and Xu et al and Ishihara et al disclose all of the subject matter as applied to claim 1 above. And the combination of Magri et al and Xu et al and Ishihara et al further discloses wherein the iterative LMS error adaption is performed in response to determining that the FEE tap weights cause a decision-directed tracking of channel rotations (Xu: page 16250 etc., “Adaptive PMD and polarization rotation equalization. The influence of PMD and polarization fluctuation can be compensated adaptively by the decision-directed LMS filter [17,23], which is expressed as the following equations:”) to satisfy a stability metric (Xu: page 16246 “An efficient method to designate the step size μ is to make it change with the time-dependent largest eigenvalue max λmax, and this will lead to a fast and stable convergence”, page 16255 “With the increment of the FFT-size, the BLU filter can show stable and converged acceptable performance for a certain fiber length” and Conclusions).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Magri et al and Xu et al and Ishihara et al as applied to claim 1 above, and further in view of Tselniker et al (US 2014/0219666).
Magri et al and Xu et al and Ishihara et al disclose all of the subject matter as applied to claim 1 above. And the combination of Magri et al and Xu et al and Ishihara et al discloses that the iterative LMS error adaption uses an error slicer in the system/method (e.g., Figure 1 of Magri, Decoder/Error counter has slicers). But, Magri et al and Xu et al and Ishihara et al do not expressly disclose wherein the error slicer has been adapted for PAM or QAM modulation.
However, the PAM and QAM are widely used modulation formats in the art. The system/method disclosed by Magri et al and Xu et al and Ishihara et al does not restricted to a specific modulation format. It is obvious to one skilled in the art that the error slicer can be adapted for PAM or QAM modulation. Another prior art, Tselniker et al, discloses a coherent optical receiver (Figures 9 and 34-35 etc.), in which LMS is used for signal processing, and an error slicer has been adapted for PAM or QAM modulation ([0031], [0034], [0042], [0103], [0265], [0308]-[0309] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tselniker et al with Magri et al and Xu et al and Ishihara et al so that the system can be used for PAM or QAM multi-level signals.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Magri et al and Xu et al and Ishihara et al as applied to claim 1 above, and further in view of Zhidkkov (US 2005/0175081).
Magri et al and Xu et al and Ishihara et al disclose all of the subject matter as applied to claim 1 above. But, Magri et al and Xu et al and Ishihara et al do not expressly disclose wherein the iterative LMS steps error adaption comprises a non-linear search of distances until a residual inter-symbol interference (ISI) is reduced, the residual ISI having been deduced once the BEE tap weights have converged.
First, the combination of Magri et al and Xu et al and Ishihara et al discloses that tap weights the second (fine) equalizer need to be converged so that “residual value less than a threshold value” (Magri: Figure 11 etc., Xu: pages 16246-16247 etc., Ishihara: Figure 38).
Regarding the ISI, Zhidkkov discloses an equalizer at the receiver, and LMS algorithm us used for the tap coefficients ([0028-[0032]) etc., and ISI can be reduced with the equalizer ([0006] and [0010] etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhidkkov to the system/method of Magri et al and Xu et al and Ishihara et al so that the system/method can be used to reduce the residual inter-symbol interference, and the function of the system is enhanced.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the obvious-type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-20 would be allowable if rewritten to overcome the obvious-type double patenting, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200052793 A1
US 20190074903 A1
US 20190052368 A1
US 20180159652 A1
US 20170149510 A1
US 20160050023 A1
US 9225431 B1
US 20150280833 A1
US 20150280853 A1
US 20150365174 A1
US 20130287390 A1
US 8538278 B2
US 20120155881 A1
US 20120148266 A1
US 8989602 B2
US 20100196009 A1
US 20100046598 A1
US 20100014873 A1
US 20050031355 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 24, 2022